Case 1:19-cv-16595-RBK-JS Document 22 Filed 12/16/20 Page 1 of 1 PageID: 90



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

  ____________________________
                              :
  BRADARI P. ALTMAN,          :
                              :
          Plaintiff,          :         Civ. 19-16595 (RBK)(JS)
                              :
     v.                       :
                              :         ORDER DISMISSING ACTION
  STOCKTON UNIVERSITY,        :
                              :
          Defendant.          :
  ___________________________ :

     This matter having been reported settled and the Court

having administratively terminated the action for sixty (60)

days so that the parties could submit the papers necessary to

terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ.

R. 41.1, and the sixty-day time period having passed without the

Court having received the necessary papers;

     IT IS on this 16th day of      December   , 2020

     ORDERED that the Clerk of the Court shall reopen the case

and make a new and separate docket entry reading “CIVIL CASE

REOPENED”; and it is further

     ORDERED that this matter be, and the same hereby is,

DISMISSED WITH PREJUDICE, and without costs pursuant to Fed. R.

Civ. P. 41(a)(2).

                                        s/Robert B. Kugler
                                        United States District Judge
